DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous 112b rejections are withdrawn due to the amendments. 
Applicant’s arguments with respect to claim(s) 1 (and relied on for the dependent and new claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject changes in data transmission time between the at least two sensor units due to flexure of the first portion and the associated changes in resistance of the first portion”. The relevant portion of the spec appears to be [0041] including “As the conductive fibers become thinner, the resistance along the conductive fibers increases. Because of the increased resistance, the transmission time of the electrical signal across material 108 increases. These transmission times may be recorded in sensor units 120 placed within sleeve 100. The recordation of transmission times may be included in information/data packets sent to processor 130 as described herein.” 
However, this does not make sense/provide sufficient written description, most specifically Applicants statement “Because of the increased resistance, the transmission time of the electrical signal across material 108 increases”. Electrons travel at the speed of light (in a vacuum) or at a set rate for a material, changing the resistance does not change the speed at which they move thus it doesn’t change the time they arrive at an end point; changing the resistance would change the current but not their actual speed. To the extent this is a transmission line issue, here are transmission line equations (https://hibp.ecse.rpi.edu/~crowley/java/Transline/transinfo.htm). The propagation delay of a line is affected by impedance (not resistance) and in particular the capacitive and inductive impedance. The length of the line does affect transmission time but again it is due to the inductive and capacitive components and not the purely resistive components (see https://122.physics.ucdavis.edu/sites/default/files/files/Electronics/TransmissionLinesPart_II.pdf; https://ntuemc.tw/upload/file/20120419205252ec3bb.pdf (p. 34)). As such, presuming this works, the lack of written description on how this works does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Thus based on 

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10-12 recite heart rate sensing, galvanic skin response (GSR) sensing and oxygen saturation sensing, respectively, “of the wearer according to at least one of the assessed changes in data transmission time and the data received from the first and second inertial measurement units.” The claims appear to be stating the heart rate, GSR and Sp02 are measured based on changes in transmission time and/or data from the IMU’s (each of these determines motion). It’s not clear how the motion sensors are processed to determine the heart rate, GSR and Sp02, and the specification does not provide support for this. The spec recites additional sensing elements for sensing these measurements (ie EKG [0061], GSR [0063], Sp02 [0062]), however separate additional sensors is not what is currently claimed. The spec does not recite the changes in transmission time and/or data from the IMU’s (each of these determines motion) in order to determine HR, GSR or Sp02. For those reasons claims 10-12 and any claims depending from them are do not have sufficient written description support. 

Claim Rejections - 35 USC § 112b
Claims 10-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 10-12 recite heart rate sensing, galvanic skin response (GSR) sensing and oxygen saturation sensing, respectively, “of the wearer according to at least one of the assessed changes in data transmission time and the data received from the first and second inertial measurement units.” The claims appear to be stating the heart rate, GSR and Sp02 are measured based on changes in transmission time and/or data from the IMU’s (each of these determines motion). It’s not clear how the motion sensors are processed to determine the three elements; heart rate, GSR and Sp02. Thus, it’s unclear what the claim means with regards to the heart rate, GSR and Sp02 are being determined “according to” in the quoted portion above (see also the 112a); for example, if the they are being measured off of the motion sensors, or if Applicants are meaning to claim some association in the use of the data which isn’t clear, or something else entirely. For purposes of examination Examiner is interpreting the claims as the heart rate, GSR and Sp02 are measured or “assessed” based on changes in transmission time and data from the IMU’s.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

sensor unit” in claims 1-4, 6-14 and 22-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 5-9, 13-14, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chahine (Tony Chahine et al., WO 2020142838) hereinafter Cha in view of Bogdanovich (Phillip Bogdanovich et al., US 20160120470) hereinafter Bog or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Cha in view of Bog in further view of Connor (Robert Connor, US 20150309563) hereinafter Con. Examiner notes that Cha in [0030] and [0064] incorporates by reference in its entirety Application No. US 15/267,818 as represented by PG Pub US 20170079348 hereinafter Stef and provisional application 62/955,546 hereinafter Myant respectively. 
egarding claim 1, an interpretation of Cha discloses a system, comprising: 
a fabric for being worn on a limb of a wearer (Knee Brace 100 Fig. 1, [0029], [0077] including “textile article 1010 and therefore not visible once knee brace 100”), wherein the fabric comprises one or more layers ([0029]-[0033], Ref. No. 110 -810 and 1010 Figs. 1, 4, 6-8 and 10), wherein a layer of the one or more layers of the fabric comprises a pattern of conductive material interspersed with non-conductive material ([0029]-[0033] including “Different sections of a textile can be integrally formed into a layer to utilize different structural properties of different types of fibres. For example, conductive fibres can be manipulated to form networks of conductive fibres and non-conductive fibres can be manipulated to form networks of non-conductive fibers.” And “multiple layers of textile can also be stacked upon each other to provide a multi-layer textile.” see also [0068]-[0069] and [0075]-[0079]; Myant also discloses this [0033], [0037]; Examiner also notes this is generally known in the art as evidenced by US 20060122528 [0021], [0025], [0108]), the conductive material and the non-conductive material being flexible to allow flexure of the layer ([0029]-[0033], [0068], [0074]; For example, the recited portions recite the conductive and nonconductive portions of material are recited in a knee brace along with sensors for determining knee orientation or bend thus the elements); 
a plurality of sensor units ([0070]-[0071], [0075], [0077]-[0078] and Fig. 10 see also [0072]-[0076] and Figs. 8-9; Examiner notes a sensor unit is broad language and can effectively encompass all types of sensors, including the inertial measurement unit (or IMU), EMG, stretch sensor etc.);
a positioning component integrated in the fabric  configured for consistently positioning the fabric on the limb ([0029], Figs. 1, 4, 6-8 and 10; Each of the figures clearly show a portion meant to cover the kneecap, additionally it recites there may be opening for the kneecap. To the extent “configured for . . .” is an intended use of the structural elements recited the recited structural elements from the prior art are functionally capable of performing this intended use); 

a second inertial measurement unit integrated in the fabric and positioned on a second side of the positioning component ([0077]-[0078] and Figs. 10 see also [0072]-[0076] and Figs. 8-9; Examiner notes that there two 1032-B in Fig. 10, 1031-B is mislabeled as a duplicate 1032-b however based on the description and the same image as that for 1031-A vs. the circular image of the higher 1032-B (which matches the other 1032s) the lower 1032-B is believed to properly be 1031-B); and 
a processor supported by the fabric (140 Fig. 10, 140/500/502 Fig. 5), wherein the processor is configured to receive data from the first and second inertial measurement units ([0068], [0077]-[0078] and Figs. 10 see also [0072]-[0076] and Figs. 8-9).

An interpretation of Cha may not explicitly disclose the conductive material in the pattern having elongate segments that intersect at a plurality of intersections, the plurality of intersections arranged across the pattern; a plurality of sensor units located, respectively, at the plurality of intersections; a first portion of the conductive elastic material coupling at least two of the plurality of sensor units; assess changes in data transmission time between the at least two sensor units due to flexure of the first portion and the associated changes in resistance of the first portion. 

However, in the same field of endeavor (medical devices), Bog teaches the conductive material in the pattern having elongate segments that intersect at a plurality of intersections (118 Fig. 11, [0099]-[0100] including “A plurality of panel strips may make up a framework splayed across the garment in diagonal patterns to provide conductivity to a plurality of detection units 120 found on a large portion of the garment 50 . . . At each contact point/overlap, a detection unit 120 may exist that may create a data packet on the current being passed at that specific monitor.” See also [0134]), the plurality of 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the limb sensor garment of Cha to include the sensor network with conductive elements between detection units for detecting motion and analysis of the data received from such motion detection as recited in Bog because it provides information on how the body is positioned ([0100]). Furthermore, combining/substituting the sensor network as recited in Bog with the sensor garment recited by Cha is merely combining prior art elements according to known methods to yield predictable results; or the simple substitution of one known element for another to obtain predictable results. For combining it would be the addition of the motion sensor network as recited in Bog in the garment recited in Cha which would predictably gather data on the joint of the user the garment in Cha is used on for analysis of the motion/joint; or for substitution, substituting the stretch 

While it is believed that Cha in view of Bog recites all of the elements of claim 1 as recited above. However in the alternative, in the same field of endeavor (medical devices), Cha in view of Bog in further view of Con teaches the elements of claim 1. Cha recites the same elements as discussed above. Bog recites gathering/analyzing motion data (timing/current/resistance) from a plurality of detection units connected by conductive elements in a shirt (see recitations above); Bog also recites the garment does not have to be a shirt and the same structures/functions can be provided in other garments ([0134]). Con recites the conductive material in the pattern having elongate segments that intersect at a plurality of intersections on a limb (Energy pathways 17002, 17005 Fig. 17, [0100], [0157], [0308] including “wearable device to measure the motion and/or configuration of a body joint comprising—a wearable energy-conducting lattice, mesh, grid, or matrix that is configured to span the surface of a person's body which contains a joint, wherein this lattice, mesh, grid, or matrix” see also [0149], [0163]-[0166], [0309]-[0310]), the plurality of intersections arranged across the pattern (energy sensors including 17001 and 17004 Fig. 17, [0308]-[0310]); a plurality of sensor units located, respectively, at the plurality of intersections (energy sensors including 17001 and 17004 Fig. 17, [0308] see also [0149], [0163]-[0166], [0309]-[0310]); a first portion of the conductive elastic material coupling at least two of the plurality of sensor units (energy pathways 17002/17005 between energy sensors 17001/17004 Fig. 17, [0308] see also [0149], [0163]-[0166], [0309]-[0310]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the limb sensor garment of Cha to include the sensor network with conductive elements between detection units for detecting motion (including timing) and analysis 

  Regarding claim 2, an interpretation of Cha further discloses wherein the processor is configured to assess a shape, a position, and a movement of the limb using the data received using at least the received data from the first and second inertial measurement units. ([0068], [0077]-[0078] and Figs. 10 see also [0072]-[0076] and Figs. 8-9).
While not required by the claim language of “at least one”. An interpretation of Cha may not explicitly disclose using at least one of the assessed changes in data transmission time and the received data from the first and second inertial measurement units. However, in the same field of endeavor (medical devices), Bog teaches using at least one of the assessed changes in data transmission time (Figs. 11-12, [0099]-[0100], [0112]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the limb sensor garment of Cha to include the sensor network with conductive elements between detection units for detecting motion, including time, and analysis of the data received from such motion detection as recited in Bog because it provides information on how the body is positioned ([0100]). Furthermore, combining/substituting the sensor network as recited in Bog with the sensor garment recited by Cha is merely combining prior art elements according to known methods to yield predictable results; or the simple substitution of one known element for another to obtain predictable results. For combining it would be the addition of the motion sensor network as recited in Bog in the garment recited in Cha which would predictably gather data on the joint of the user the garment in Cha is used on for analysis of the motion/joint; or for substitution, substituting the 

 Regarding claim 3, an interpretation of Cha further discloses wherein the processor is configured to provide an output indicative of the shape, the position, and the movement of the limb ([0053], [0068]; The portions recite detect/monitoring knee flexion, extension etc. using a stretch sensor and IMU’s and this data may be transmitted out).

 Regarding claim 4, an interpretation of Cha further discloses wherein the positioning component is configured to be positioned at a joint of the limb when the fabric is worn on the limb (Knee Brace 100 Figs. 1, [0029], [0077] including “textile article 1010 and therefore not visible once knee brace 100” see also Figs. 4, 6-8 and 10).

Regarding claim 6, an interpretation of Cha further discloses wherein the processor is electrically coupled to the plurality of sensor units, the first inertial measurement unit, and the second inertial measurement unit via the conductive material ([0077]-[0079] and Figs. 10 see also [0072]-[0076] and Figs. 7-9).
In the alternative, an interpretation of Cha may not explicitly disclose wherein the processor is electrically coupled to the plurality of sensor units via the conductive material. 
However, in the same field of endeavor (medical devices), Bog teaches wherein the processor is electrically coupled to the plurality of sensor units via the conductive material (Figs. 11-12, [0099]-[0100], [0112]).


 Regarding claim 7, an interpretation of Cha discloses the above in claim 1. An interpretation of Cha may not explicitly disclose wherein at least some of the intersections are connected by the conductive material to define a geometric pattern across the layer of the fabric.
However, in the same field of endeavor (medical devices), Bog teaches wherein at least some of the intersections are connected by the conductive material to define a geometric pattern across the layer of the fabric (Fig. 11, [0099]-[0100] see also [0134]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the limb sensor garment of Cha to include the geometric pattern of a sensor network with conductive elements between detection units for detecting motion, including 

 Regarding claim 8, an interpretation of Cha discloses the above in claim 1. An interpretation of Cha may not explicitly disclose wherein a third sensor unit node is coupled, with a second portion of the conductive material, to at least one of the at least two sensor units.
However, in the same field of endeavor (medical devices), Bog teaches wherein a third sensor unit node is coupled, with a second portion of the conductive material, to at least one of the at least two sensor units (Fig. 11, [0099]-[0100] see also [0134]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the limb sensor garment of Cha to include the sensor network with conductive elements between detection units for detecting motion, including connection to a processor, and analysis of the data received from such motion detection as recited in Bog because it provides information on how the body is positioned ([0100]). Furthermore, combining/substituting the sensor network as recited in Bog with the sensor garment recited by Cha is merely combining prior art 

 Regarding claim 9, an interpretation of Cha further discloses wherein the first inertial measurement unit, the second inertial measurement unit, or a combination thereof, is configured to assess a physical position of the limb of the wearer in a three-dimensional space (Fig. 9 see also [0068]-[0069], [0072]-[0078] and Figs. 6-8, 10).

Regarding claim 13, an interpretation of Cha further discloses wherein the first inertial measurement unit is positioned above the joint of the limb when the fabric is worn on the limb, and wherein the second inertial measurement unit is positioned below the joint of the limb when the fabric is worn on the limb ([0073], Fig. 8-10 see also [0068]-[0069], [0073], [0074]-[0078] and Figs. 6-7).

Regarding claim 14, an interpretation of Cha further discloses wherein the layer of the fabric comprising the conductive elastic material is configured to be in contact with the skin of the wearer of the fabric ([0061]-[0064]; Examiner notes that Meg also discloses this see [0057]-[0058]).



 Regarding claim 23, an interpretation of Cha further discloses wherein the layer includes a plurality of first strands of the conductive material and a plurality of second strands of the non-conductive material ([0029]-[0033], Figs. 7-10 see also [0024], [0075]-[0079]); and wherein the first and second strands are at least one of woven and knit together ([0030]-[0033], [0035] Figs. 7-10 see also [0024], [0026], [0075]-[0079]).

 Regarding claim 24, an interpretation of Cha further discloses wherein the processor is integrated in the fabric (140 Fig. 10, 140/500/502 Fig. 10, [0035]-[0038] see also [0073], [0075]).
In the alternative an interpretation of Cha may not explicitly disclose wherein the processor is integrated in the fabric.
However, in the same field of endeavor (medical devices), Bog teaches wherein the processor is integrated in the fabric (integrated processor 114 Figs. 4, 6, [0076]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the limb sensor garment of Cha to include the sensor network with conductive elements between detection units for detecting motion, including connection to a processor, and analysis of the data received from such motion detection as recited in Bog because it provides information on how the body is positioned ([0100]). Furthermore, combining/substituting the sensor network as recited in Bog with the sensor garment recited by Cha is merely combining prior art elements according to known methods to yield predictable results; or the simple substitution of one .

Claim Rejections - 35 USC § 103
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Bog or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Cha in view of Bog in further view of Con. Examiner notes that Cha in [0030] and [0064] incorporates by reference in its entirety Application No. US 15/267,818 as represented by PG Pub US 20170079348 hereinafter Stef and provisional application 62/955,546 hereinafter Myant respectively. 
Regarding claim 25, an interpretation of Cha discloses a wearable device for being worn on a body part of a wearer (Knee Brace 100 Fig. 1, [0029], [0077] including “textile article 1010 and therefore not visible once knee brace 100”), the wearable device comprising: 
a fabric comprising one or more layers ([0029]-[0033], Ref. No. 110 -810 and 1010 Figs. 1, 4, 6-8 and 10), wherein a layer of the one or more layers of the fabric comprises a pattern of conductive material interspersed with non-conductive material ([0029]-[0033] including “Different sections of a textile can be integrally formed into a layer to utilize different structural properties of different types of fibres. For example, conductive fibres can be manipulated to form networks of conductive fibres and non-conductive fibres can be manipulated to form networks of non- conductive fibers.” And “multiple layers of textile can also be stacked upon each other to provide a multi-layer textile.” see also [0068]-
a plurality of sensor units ([0070]-[0071], [0075], [0077]-[0078] and Fig. 10 see also [0072]-[0076] and Figs. 8-9; Examiner notes a sensor unit is broad language and can effectively encompass all types of sensors, including the inertial measurement unit (or IMU), EMG, stretch sensor etc); 
a positioning component integrated in the fabric configured for consistently positioning the fabric on the limb ([0029], Figs. 1, 4, 6-8 and 10; Each of the figures clearly show a portion meant to cover the kneecap, additionally it recites there may be opening for the kneecap. To the extent “configured for . . .” is an intended use of the structural elements recited the recited structural elements from the prior art are functionally capable of performing this intended use); 
a first inertial measurement unit integrated in the fabric and positioned on a first side of the positioning component ([0077]-[0078] and Fig. 10 and Figs. 10 see also [0072]-[0076] and Figs. 8-9); 
a second inertial measurement unit integrated in the fabric and positioned on a second side of the positioning component ([0077]-[0078] and Figs. 10 see also [0072]-[0076] and Figs. 8-9; Examiner notes that there two 1032-B in Fig. 10, 1031-B is mislabeled as a duplicate 1032-b however based on the description and the same image as that for 1031-A vs. the circular image of the higher 1032-B (which matches the other 1032s) the lower 1032-B is believed to properly be 1031-B); and 
a processor integrated in the fabric (140 Fig. 10, 140/500/502 Fig. 10, [0035]-[0038] see also [0073], [0075]), and wherein the processor is configured to receive data from the first and second inertial measurement units ([0068], [0077]-[0078] and Figs. 10 see also [0072]-[0076] and Figs. 8-9).

An interpretation of Cha may not explicitly disclose the pattern including a plurality of intersections of the conductive material arranged across the pattern; a plurality of sensor units located, respectively, at the plurality of intersections, a first portion of the conductive material coupling at least two of the plurality of sensor units; a processor integrated in the fabric, wherein the processor is configured to assess changes in data transmission time between the at least two sensor units due to flexure of the first portion and the associated changes in resistance of the first portion.

However, in the same field of endeavor (medical devices), Bog teaches the pattern including a plurality of intersections of the conductive material arranged across the pattern (118 Fig. 11, [0099]-[0100] including “A plurality of panel strips may make up a framework splayed across the garment in diagonal patterns to provide conductivity to a plurality of detection units 120 found on a large portion of the garment 50 . . . At each contact point/overlap, a detection unit 120 may exist that may create a data packet on the current being passed at that specific monitor.” See also [0134]); a plurality of sensor units located, respectively, at the plurality of intersections (Fig. 11, [0099]-[0100] including “At each contact point/overlap, a detection unit 120 may exist that may create a data packet on the current being passed at that specific monitor.” See also [0134]), a first portion of the conductive material coupling at least two of the plurality of sensor units (Fig. 11, [0099]-[0100] including “At each contact point/overlap, a detection unit 120 may exist that may create a data packet on the current being passed at that specific monitor.” See also [0134]); a processor integrated in the fabric (integrated processor 114 Figs. 4, 6, [0076]), wherein the processor is configured to assess changes in data transmission time between the at least two sensor units due to flexure of the first portion and the associated changes in resistance of the first portion (Figs. 11-12, [0099]-[0100] including “As the conductive fibers become thinner, the resistance along the conductive fibers increases. Because of the increased resistance, the transmission 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the limb sensor garment of Cha to include the sensor network with conductive elements between detection units for detecting motion and analysis of the data received from such motion detection as recited in Bog because it provides information on how the body is positioned ([0100]). Furthermore, combining/substituting the sensor network as recited in Bog with the sensor garment recited by Cha is merely combining prior art elements according to known methods to yield predictable results; or the simple substitution of one known element for another to obtain predictable results. For combining it would be the addition of the motion sensor network as recited in Bog in the garment recited in Cha which would predictably gather data on the joint of the user the garment in Cha is used on for analysis of the motion/joint; or for substitution, substituting the stretch sensor as recited in Cha for 731 Fig. 7 with the sensor network for the determination of the motion as recited Bog would predictably gather data on the joint of the user the garment in Cha is used on for analysis of the motion/joint.

While it is believed that Cha in view of Bog recites all of the elements of claim 1 as recited above. However in the alternative, in the same field of endeavor (medical devices), Cha in view of Bog in further view of Con teaches the elements of claim 1. Cha recites the same elements as discussed above. Bog recites gathering/analyzing motion data (timing/current/resistance) from a plurality of detection units connected by conductive elements in a shirt (see recitations above); Bog also recites the garment does not have to be a shirt and the same structures/functions can be provided in other garments ([0134]). Con recites the conductive material in the pattern having conductive elements that intersect at a plurality of intersections in a garment worn configured to be worn on the body ([0100], [0157], [0308] 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the limb sensor garment of the modified Cha to include the sensor network with conductive elements between detection units for detecting motion (including timing) and analysis of the data received from such motion detection as recited in Bog because it provides information on how the body is positioned ([0100]) and Con recites gathering data from the different sensors in the mesh, grid, or matrix on a limb for analysis in order to measure motion and/or configuration of the joint ([0308]). 

 Regarding claim 26, an interpretation of Cha further discloses wherein the fabric defines a sleeve configured to be worn about a limb of the wearer (Knee Brace 100 Fig. 1, [0029], [0077] including “textile article 1010 and therefore not visible once knee brace 100”).

 Regarding claim 27, an interpretation of Cha further discloses wherein the processor is configured to assess a shape, a position, and a movement of the limb using the received data from the first and second inertial measurement units ([0068], [0077]-[0078] and Figs. 10 see also [0072]-[0076] and Figs. 8-9).

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the limb sensor garment of Cha to include the sensor network with conductive elements between detection units for detecting motion, including time, and analysis of the data received from such motion detection as recited in Bog because it provides information on how the body is positioned ([0100]). Furthermore, combining/substituting the sensor network as recited in Bog with the sensor garment recited by Cha is merely combining prior art elements according to known methods to yield predictable results; or the simple substitution of one known element for another to obtain predictable results. For combining it would be the addition of the motion sensor network as recited in Bog in the garment recited in Cha which would predictably gather data on the joint of the user the garment in Cha is used on for analysis of the motion/joint; or for substitution, substituting the stretch sensor as recited in Cha for 731 Fig. 7 with the sensor network for the determination of the motion as recited Bog would predictably gather data on the joint of the user the garment in Cha is used on for analysis of the motion/joint.

 Regarding claim 28, an interpretation of Cha further discloses wherein the layer includes a plurality of first strands of the conductive material and a plurality of second strands of the non-conductive material ([0029]-[0033], Figs. 7-10 see also [0024], [0075]-[0079]); and wherein the first and second strands are at least one of woven and knit together ([0030]-[0033], [0035] Figs. 7-10 see also [0024], [0026], [0075]-[0079]).
Examiner’s Note
Prior art is not currently applied to claims 10-12 due to the written description and indefiniteness issues under 112(a) and 112(b) presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Art relied upon in the NF action dated 8/4/21 and not relied upon in this action; US 20140199672 see Fig. 3 and [0015]; US 20200367823 [0007], [0028]-[0033], [0075] and Figs. 3, 5 and 9 discloses using a plurality of sensors around a joint including conductive fabrics interlaced/woven in non-conductive fabric; US 20170036066; US 20170312576 see Figs. 1A-1B, 3; US 20160058644 see Figs. 2a-2c; US 20170086671 see Figs. 1-2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	17 February 2022